956 F.2d 226
BAXTER HEALTHCARE CORP., Plaintiff-Appellant-Cross-Appellee,v.HEALTHDYNE, INC., Defendant-Appellee-Cross-Appellant.
No. 90-8370.
United States Court of Appeals,Eleventh Circuit.
March 5, 1992.

David S. Currie, Charles A. Ratz, Gray, Gilliland & Gold, Atlanta, Ga., for plaintiff-appellant, cross-appellee.
William A. Clineburg, Jr., Daniel James King, King & Spalding, Atlanta, Ga., for defendant-appellee, cross-appellant.
Appeals from the United States District Court for the Northern District of Georgia;  Charles A. Moye, Jr., Judge.
Before KRAVITCH and EDMONDSON, Circuit Judges, and GODBOLD, Senior Circuit Judge.

BY THE COURT:

1
The parties joint motion to withdraw the appeal and cross-appeal and to dismiss, based on settlement, is GRANTED.   The panel opinion, published at 944 F.2d 1573 (11th Cir.1991) is VACATED.   The judgment of the district court is VACATED and the case is REMANDED to the district court with instructions that the case be dismissed.  United States v. Munsingwear, Inc., 340 U.S. 36, 71 S.Ct. 104, 95 L.Ed. 36 (1950).